DALLAS, Circuit Judge
(dissenting). I cannot concur in this judgment of reversal. The real question in the case was as to the contributory negligence of Klutt. He was a skilled rower. He was well acquainted with the Delaware river. He had frequently crossed it as he was doing when the collision occurred. He of course perceived the ice upon it and knew the course of the tide. There was nothing to prevent him from seeing the tug and tow (which had the right of way) in ample time to enable him to deliberately regulate his own -conduct with reference to them; and he could have avoided the accident by passing astern of them, instead of attempting to cross their bows. If he did not see them in time, it was because he did not use his eyes as he should have done. Negligence of those in charge of the tug (if established) was no excuse for negligence on his part. He was bound to look before putting himself in her path, and not to go carelessly into the place of possible danger. If he omitted to look and proceeded thoughtlessly, he was guilty of culpable negligence, and ■so far contributed to his death as to deprive his widow and children •of any right to complain of others. If he did see the vessels approaching him, and yet undertook to cross in front of them, instead •of waiting for them to pass, the consequences of his mistake and *398temerity cannot be cast upon the defendant. Judging from the common experience of men, there can be, I think, but one possible solution of the problem how the collision occurred. He did not look, or, if he looked, he did not heed, but took the chance of crossing before the tug and its tow could reach him. In other words, he was clearly guilty of contributory negligence; and I am of opinion that this was so conclusively shown as to leave nothing for the jury, and that therefore the court below was right in directing a verdict for the defendant. Northern Pacific Railroad Co. v. Freeman, 174 U. S. 379, 19 Sup. Ct. 763, 43 L. Ed. 1014; Schofield v. Chicago & St. Paul Railroad Co., 114 U. S. 615, 5 Sup. Ct. 1125, 29 L. Ed. 224.